Citation Nr: 0731029	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer of the left temple.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to special monthly pension (SMP) by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a December 2005 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus, declined to reopen a claim of entitlement to 
service connection for skin cancer of the left temple and 
denied entitlement to SMP.  The veteran perfected an appeal 
of this decision.  

In an October 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating from 
March 15, 2005.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2007.  A 
transcript of that hearing is associated with the claims 
file.  




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptomatology 
productive of mild occupational and social impairment.

2.  An unappealed September 1991 rating decision denied 
entitlement to service connection for skin cancer of the left 
temple.  The additional evidence received since that decision 
does not raise a reasonable possibility of substantiating 
this claim on the merits.

3.  An unappealed June 2003 rating decision denied 
entitlement to service connection for bilateral hearing loss.  
The additional evidence received since that decision raises a 
reasonable possibility of substantiating this claim on the 
merits.

4.  There is competent medical evidence to show that the 
veteran's currently demonstrated bilateral hearing loss had 
its onset during his period of active service.

5.  An unappealed June 2003 rating decision denied 
entitlement to service connection for tinnitus.  The 
additional evidence received since that decision raises a 
reasonable possibility of substantiating this claim on the 
merits.

6.  There is competent medical evidence to show that the 
veteran's currently demonstrated tinnitus had its onset 
during his period of active service.

7.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without regular assistance 
from another person.

8.  The veteran does not have a single permanent disability 
rated 100 percent disabling.

9.  The veteran is not housebound in fact, as he is not 
substantially confined to his dwelling and immediate 
premises.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The September 1991 rating decision is final; the 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for skin cancer of the left temple is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2006 and 2007).

3.  The June 2003 rating decision is final; the additional 
evidence received since that decision is new and material and 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2006 
and 2007).

4.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).

5.  The June 2003 rating decision is final; the additional 
evidence received since that decision is new and material and 
the veteran's claim of entitlement to service connection for 
tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2006 and 2007).

6.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  The criteria for entitlement to SMP based on the need for 
regular aid and attendance or on account of being housebound 
are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the new and material, service connection and SMP 
claims, the veteran was provided notice of the VCAA in April 
2003 and March 2005, prior to the initial adjudication of his 
claims in the December 2005 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

In addition, the March 2005 letter informed the veteran:

You were previously denied service 
connection for skin cancer.  You were 
notified of the decision on September 23, 
1991.  The appeal period for this 
decision has expired and the decision is 
final.  In order to reconsider this 
issue, we need new and material evidence.  

1.  To qualify as new, the evidence must 
be submitted to VA for the first time.  
Although VA will make reasonable efforts 
to help you obtain currently existing 
evidence, we cannot provide a medical 
examination or obtain a medical opinion 
until your claim is successfully 
reopened.  

2.  In order to be considered material, 
the additional existing evidence must 
pertain to the reason your claim was 
previously denied.  

Your claim was previously denied because 
there is no evidence of skin cancer in 
service or manifested to a compensable 
degree within one year of discharge.  
Therefore, the evidence you submit must 
relate to this fact.  

New and material evidence must raise a 
reasonable possibility of substantiating 
your claim.  The evidence cannot imply be 
repetitive or cumulative of the evidence 
we had when we previously decided your 
claim.  

Moreover, the veteran was notified in the December 2005 
rating decision on appeal, as well as the October 2006 
statement of the case, that he was previously denied 
entitlement to service connection for skin cancer because 
there was no evidence shown in the service medical records 
nor did any cancer condition manifest to a compensable degree 
within one year of service.  Accordingly, the veteran has 
received a sufficient explanation of what evidence must be 
submitted to reopen his claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in July 
2007, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to an initial rating in excess of 10 percent for 
PTSD.  

In an October 2006 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling from 
March 15, 2005.  The veteran seeks a higher initial rating.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

Specific rating criteria

The veteran's PTSD is evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2007).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

38 C.F.R. § 4.130, DC 9411.

GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

See 38 C.F.R. § 4.130 [incorporating by reference VA's 
adoption of the DSM-IV, for rating purposes] (2007).

Analysis

Having reviewed the entire record, the Board concludes that 
an evaluation higher than 10 percent is not warranted.  The 
medical evidence in this case consists of a report of private 
psychiatric evaluation in July 2006 and a VA examination in 
August 2006.  

The July 2006 private psychiatric evaluation shows that the 
veteran was alert and oriented.  His hygiene was good.  He 
reported that his sleep was poor.  Mental status examination 
revealed that the veteran's mood was sad and anxious.  His 
speech was understandable and appropriate although the rate 
was slow.  His concentration was poor.  His thought process 
was organized and the content was logical.  He denied 
suicidal and homicidal ideation.  His short- and long-term 
memory were intact.  Hallucinations and delusions were not 
present.  Judgment and insight were intact.  The diagnosis 
was PTSD.  A GAF score of 50 was assigned.  

The veteran was evaluated by VA in August 2006.  His claims 
file was reviewed.  At that time, he reported that he had 
owned his own painting business for 12 years until he was 
forced to go on disability in September 2004 due to 
significant medical problems.  He stated that he had five 
employees that worked for him and that the business was 
extremely successful.  He indicated that since 2004 he had 
worked 3 hours a day, 4-5 days per week, filling in at a 
local mall assisting with janitorial work.  The veteran 
stated that he maintains a fairly good relationship with his 
wife and three children and has regular contact with his 
three grandchildren.  He goes to restaurants, the grocery 
store and the shopping mall with his wife.  He also takes 
daily walks at the local mall.  He indicated that he has no 
friends and tends to avoid social contact outside of his 
family.  Subjectively, the veteran reported symptoms of 
avoidance behavior and flashbacks.  

On mental status examination, the veteran was alert, 
oriented, pleasant and cooperative.  He was casually and 
appropriately dressed, and his hygiene and grooming were 
good.  His speech was fluent, coherent and normal in rate and 
volume.  His mood was anxious and he became slightly tearful 
at times when describing his Vietnam experiences.  His affect 
was normal.  He acknowledged that he had been feeling sad 
recently due to his inability to work.  He noted apathy and 
feelings of worthlessness and hopelessness.  He denied 
suicidal ideations.  He stated that he was extremely anxious 
and nervous and experiences panic attacks approximately once 
a week.  His thoughts were relevant and goal directed, with 
no psychotic symptoms.  He denied any history of 
hallucinations.  The diagnosis was mild PTSD.  A GAF score of 
70 was assigned.  

The VA examiner noted that it was likely that the veteran 
exaggerated the frequency and severity of his current 
psychiatric symptoms.  The examiner further noted that from 
the veteran's report it appeared that his PTSD symptomatology 
had little to no impact on his occupational functioning, as 
he was able to maintain a successful business until his 
health conditions became so severe that he had to stop 
working.  He remained employable.  

Taking these facts into consideration, the evidence clearly 
shows that the veteran's psychiatric disability does not 
result in more than mild occupational and social impairment.  
While the Board acknowledges that the veteran has anxiety and 
weekly pain attacks, the evidence is negative for depressed 
mood, suspiciousness or mild memory loss.  In addition, the 
veteran, himself, admits that any occupational impairment he 
has is the result of medical conditions, not PTSD.  Although 
the veteran reports that that he has no friends and avoids 
social contact, he has a good relationship with his immediate 
family - wife, children and grandchildren.  He also is able 
to go out in public quite frequently, whether to a restaurant 
or shopping with his wife or for a daily walk at the mall.  

The Board notes that the private psychiatric examiner 
assigned a GAF score of 50, which is indicative of serious 
symptoms; however, the examiner's own findings do not support 
such a level of impairment.  The only pertinent findings 
noted on the private evaluation were the veteran's sad and 
anxious mood.  All other findings were normal.  As such, the 
Board finds the 70 GAF score assigned by the VA examiner to 
be more representative of the veteran's current level of 
impairment.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 30 percent evaluation at any time since the 
effective date of service connection, March 15, 2005.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's PTSD has been no more than 10-percent disabling 
since the effective date of his award, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
His sole contention is that his PTSD warrants a higher 
schedular rating.  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warranted consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.

For the reasons and bases discussed, the Board has determined 
the preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for PTSD.  38 C.F.R. § 
4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer of the left temple.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1101 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e) (2007).  The enumerated diseases 
are chloracne or other acneform diseases; Type II diabetes; 
Non- Hodgkin's lymphoma; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers; and certain types of soft-tissue sarcoma.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  Veterans who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence of non-exposure. 38 U.S.C.A. §§ 1116; 38 
C.F.R. § 3.307.

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006 and 2007).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), however, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.

As mentioned, there has been a regulatory change with respect 
to the definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001. See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)]. The veteran filed his claim to reopen 
in March 2005, subsequent to this delimiting date.  So the 
current version of this law, set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In a September 1991 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for skin cancer of the left temple.  The evidence of record 
at the time consisted of the veteran's service medical 
records and a report of VA examination in July 1991 wherein 
the veteran reported that he had had skin lesions removed 
from the left side of his face which he told were cancerous.  

The basis of the RO's September 1991 denial of the claim was 
that the service medical records did not show skin cancer and 
that there was no evidence that the cancer manifested to a 
compensable degree within one year of discharge.  The veteran 
did not perfect an appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104; 20.1103.

The veteran filed his petition to reopen in March 2005.  
Additionally submitted evidence will be discussed in the 
Board's analysis.

Analysis

Since the September 1991 rating decision numerous pieces of 
evidence have been associated with the claims file.  
Initially, the Board notes that submitted copies of service 
medical records are not new because they were already of 
record in 1991.  

While private and VA examinations conducted in May 2003 
(audiological), July 2006 (psychiatric) and August 2006 
(psychiatric) can be considered new, in that they were not of 
record in 1991, they are not material because they pertain to 
unrelated conditions (PTSD, hearing loss and tinnitus).  The 
Board likewise finds that a copy of a newspaper article dated 
on November 18, 1968 is not material because it contains no 
information regarding the veteran's skin cancer.  It simply 
notes the veteran's release from active duty and highlights 
his service achievements.

Additional VA medical records dated September 2002 to 
November 2005 do contain information regarding the veteran's 
skin cancer; however, the records do not show that the 
condition was present in service or within one year after 
discharge,  On the contrary, the records reflect that the 
condition was initially manifested several decades later.  At 
a January 2005 dermatology consult the veteran and his wife 
both reported that he had a "melanoma" removed from the 
left temple about 15-20 years ago (or 1985 at the earliest).  
A February 2005 addendum noted a diagnosis of history of 
melanoma of the temporal scalp 2001.  As the evidence that 
references the veteran's skin cancer does not show, or even 
suggest, that the condition was present in service or within 
one year after service, it is not material.  

With respect to the veteran's hearing testimony, this is 
essentially a reiteration of similar contentions raised in 
1991 and is therefore not new and does not serve to reopen 
the claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Further, such lay statements as to medical matters 
are not competent and cannot be considered new and material 
as to the question of the relationship of skin cancer of the 
left temple to service.  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Consequently, because there is no competent medical evidence 
which even suggests that the veteran's skin cancer was 
present in service or within one year after discharge, the 
new evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2007).  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
skin cancer of the left temple is unsuccessful.

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  

Because these two claims are being resolved in the same 
manner, the Board will discuss them together.  

New and material evidence 

In a June 2003 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran did not file an appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.

In the December 2005 rating decision on appeal, the RO 
reopened the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus and considered the claims 
on the merits.  However, notwithstanding the fact that the RO 
evidently adjudicated these claims on a de novo basis, in 
light of the June 2003 unappealed RO decision the Board must 
make its own initial determination as to whether new and 
material evidence has been presented to reopen the veteran's 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

The law and regulations generally pertaining to new and 
material claims have been set forth above and will not be 
repeated.

The June 2003 rating decision indicates that the evidence of 
record at that time included service medical records and a 
report of VA audiological examination in May 2003.  The basis 
for the denial was that hearing loss and tinnitus were not 
shown in service or within one year of discharge.  See 
38 C.F.R. § 3.309 (2007).  

In reviewing the 2003 rating decision, however, the Board 
notes that no mention is made of an military citation 
confirming that the veteran was awarded the Navy Achievement 
Medal with Combat "V" based on his participation in combat 
with the enemy in Vietnam.  The rating decision simply stated 
that military personnel records showed that the veteran 
served in the band as a drummer except for a one month period 
in 1968 when he served as a security guard.  Given this 
omission, the Board is unable to positively say that 
information verifying the veteran's participation in combat 
was of record in June 2003.  

As such, the Board finds that the information verifying the 
veteran's combat in service is both new, because it was not 
of record in 2003, and material, because it provides a basis 
to find that the veteran was exposed to acoustic trauma in 
service.  See 38 U.S.C.A. § 1154 (West 2002).  The claims are 
reopened.

Service Connection

The Board has reopened the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
and is moving forward to discuss the claim on its merits.  
Before doing so, however, the Board must consider certain 
procedural concerns.  First, there is the case of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.

Given the disposition reached in this case, the Board finds 
that both of the above considerations are moot.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The report of VA audiology examination in May 2003 
establishes that the veteran has current bilateral hearing 
loss as defined in 38 C.F.R. § 3.385.  In addition, the 
examination diagnoses tinnitus.  Hickson element (1), as to 
both claims, is accordingly met.

With respect to Hickson element (2), in-service disease or 
injury, the record indicates that the veteran served in 
Vietnam and was awarded the Navy Achievement Medal with 
Combat "V".  This decoration conclusively proves that the 
veteran was himself engaged in combat with the enemy.  
Therefore, the Board will accept for the purposes of the 
decision the veteran's statements that traumatic noise 
exposure occurred in service.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007) [combat 
presumptions].  Hickson element (2) is therefore met as to 
both claims.

With respect to crucial Hickson element (3), medical nexus, 
the May 2003 VA examiner noted the veteran's military noise 
exposure and his post-service employment as an accountant and 
a painter and concluded that given all the facts at hand it 
was at least as likely as not that some portion of the 
veteran's hearing loss could be attributed to his military 
duty.  While arguably speculative, the Board notes that there 
is no definitive opinion of record to say that the veteran's 
hearing loss is not related to his military noise exposure.  
In this regard, the Board notes that the veteran's post-
service jobs were not one where excessive noise exposure 
would be expected.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that service connection for bilateral hearing 
loss and tinnitus is warranted.  

Entitlement to SMP by reason of being in need of regular aid 
and attendance or on account of being housebound.

Pertinent Law and Regulations

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for aid and attendance or 
by reason of being housebound.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.351(a)(1) (2007).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  In 
order to establish entitlement to SMP based on the need for 
regular aid and attendance, the veteran must be a patient in 
a nursing home on account of mental or physical incapacity; 
or be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for regular aid and attendance of another 
person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a)(2007).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need. Id. 
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Analysis

Here, it is not contended, or shown, that the veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  In this case, it appears that the veteran 
is contending that he is entitled to SMP based on the need  
for aid and attendance of another person.  

The veteran is service-connected for PTSD, evaluated as 10 
percent disabling.  The Board notes that service connection 
has also been granted in this decision for hearing loss and 
tinnitus.  Although these conditions have not been rated by 
the RO, the Board finds this fact irrelevant given the 
reasons and bases expressed below.  He has multiple 
nonservice-connected disabilities (coronary artery disease, 
gastrointestinal reflux disease, mandible carcinoma, ulnar 
nerve entrapment, transient ischemic attack and cataracts) 
which have been considered for pension purposes; however, 
none of these disabilities is evaluated as 100 percent 
disabling.  The highest evaluation is 60 percent (coronary 
artery disease and gastrointestinal reflux disease).  The 
combined rating for his nonservice-connected disabilities is 
100 percent.

On the August 2006 VA psychiatric examination, the veteran 
specifically stated that he was independent with his 
activities of daily living.  

Based on the foregoing evidence, the Board finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person. In other words, the 
criteria for entitlement to SMP on account of the need for 
the regular aid and attendance of another person have not 
been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for SMP at the housebound 
rate, the Board notes that, despite his multiple health 
problems, the evidence does not show that he is housebound.  
In fact, on the August 2006 VA psychiatric examination the 
veteran stated that he drove locally and took daily walks at 
the local mall.  In addition, he indicated that he and his 
wife go to restaurants, to the grocery store and to shopping 
malls.  He also leaves the house to work a few hours a day 
filling in at the local mall assisting with janitorial work.  
Therefore, not only does the veteran not have a single 
permanent disability that is evaluated as 100 percent 
disabling, let alone an additional disability or disabilities 
independently ratable at 60 percent or more, neither the lay 
or medical evidence of record establishes or even suggests 
that the veteran is "permanently housebound" by reason of 
disability or disabilities.  Accordingly, the criteria for 
entitlement to an increased pension benefit based on 
housebound status have not been met.  See 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.  

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for skin cancer of the left temple.  The claim 
remains denied.

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to SMP by reason of being in need of regular aid 
and attendance or on account of being housebound is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


